                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      MEDFORD DIVISION




 HUNTER TALON MARLOW,

                        Plaintiff,                                         No. l:19-cv-00188-SB

         v.
                                                                         OPINION AND ORDER
 SICKLER ERA et al.,

                        Defendants.



MOSMAN,J.,

       On April 30, 2021, Magistrate Judge Stacie F. Beckerman issued her Amended Findings

and Recommendation (F. & R.) [ECF 54]. Judge Becke1man recommends that I grant

Defendants' Motion for Summary Judgment [ECF 27]. Objections were due on May 14, 2021,

but none were filed. I agree with Judge Beckerman.

                                     STANDARD OF REVIEW

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of
1 - OPINION AND ORDER
the magistrate judge as to those p01tions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any pait of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Beckerman's recommendations, I ADOPT her F. & R.

[ECF 54] as my own opinion, and I GRANT Defendants' Motion for Summaiy Judgment [ECF

27].

       IT IS SO ORDERED.

       DATED this    _/ft ~
                          day of May, 2021.




                                                              M~
                                                              United States District Judge




2 - OPINION AND ORDER
